DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 2/1/2021and 2/11/2021 have been entered.
 
Status of the Claims
	Claims 9 and 16 previously were canceled.  Accordingly, claims 1-8, 10-15, and 17-22 are pending and under current examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/9/2021 has been considered by the examiner.  
Response to Arguments
	Applicant’s arguments filed 2/1/2021 (hereafter, “Remarks”) have been fully considered and are addressed as follows.  The Declaration of Timothy B. Chiprich has been filed under 35 C.F.R. 1.132 and has been entered and fully considered.
	Regarding the previously issued rejection of claims 1-6, 8, 10-12, 14, 17, 18, and 20-22 under 35 U.S.C. 103 as being unpatentable over Philipp in view of Ter Haar, Applicant argues that the combination of cited references would deter one from making the substitution relied upon in the rejection of record since Philipp requires low processing temperature and Ter Haar utilizes a step of heating cocoa butter to about 130 degrees Fahrenheit to make solid and not gel capsule products.  Applicant provides the 
	Applicant argues that combining Philipp and Ter Haar would render Philipp unsuitable for its intended purpose since Philipp’s formulation is predicated on using a fill material (probiotic and oil) at a temperature lower than conventional temperatures, i.e., in the range of 5 to 15 degrees Celsius and liquid at production temperature.  The Declaration supports this position particularly at points no. 5-6.
	Applicant argues that product claims are not obvious where the prior art fails to disclose a method of making the claimed product and that neither Philipp nor Ter Haar teaches a method that could lead to the claimed softgel products, further supporting this point with the Declarant’s testimony at points 14-16.
	The Declaration at points 12-13 alleges that the examiner has not disclosed an advantage of combining the previously cited references.
	Applicant argues that dependent claims are patentable for the same reasons claim 1 is patentable.
	The examiner considers persuasive Applicant’s position in view of the preponderance of evidence supported by the Declaration filed 2/1/2021.  A new examination is presented below in response to Applicant’s filing of an RCE as dated 2/1/2021 and additional documents filed 2/11/2021 in the file wrapper.  Accordingly, the following rejections are withdrawn:
	The rejection of claims 1-6, 8, 10-12, 14, 17, 18, and 20-22 under 35 U.S.C. 103 as being unpatentable over Philipp in view of Ter Haar is withdrawn; the subsequent rejection of claim 7 further in view of Taylor is withdrawn; the subsequent rejection of claims 13 and 15 further in view of Minatelli is withdrawn; and the subsequent rejection of claim 19 further in view of Hurst is withdrawn.


New Grounds of Rejection
Claim Rejections - 35 USC § 112(a), Scope of Enablement

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-15, and 17-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a softgel product comprising a core comprising a probiotic as instantly elected, one or more components derived from cacao seeds, and an edible oil, and a capsule shell surrounding the core, does not reasonably provide enablement for the full scope of the claim in which the supplement may be any component which is not as sensitive to temperature variation as the probiotic.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The rejection is based on issues related to the scope of the claimed “supplement” component.  In determining whether Applicant’s claims are enabled, it must be found that one of skill in the art at the time of invention by Applicant would not have had to perform “undue experimentation” to make and/or use the invention claimed.  
This rejection is based on issues related to the scope of the “supplement” element recited in independent claim 1.  In determining whether Applicant's claims are enabled, it must be found that one of skill in the art at the time of invention by Applicant would not have had to perform "undue experimentation" to make and/or use the invention claimed. Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404:
"Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims."

MPEP § 2164.04 states: "[W]hile the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01 (a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection."
When given their broadest reasonable interpretation in view of the as filed specification, the claims broadly encompass a softgel product comprising a core comprising a supplement, one or more components derived from cacao seeds, and an edible oil, and a capsule shell surrounding the core.  The instant specification appears to be limited to supplements which are probiotics (see [0014]), and the instant specification further does not appear to be enabled with regard to any cacao seed derivative (i.e., having any variable solubility such as hydrophobic or hydrophilic) not does the instant specification appear to be enabled with regard to any capsule shell surrounding the core.  A softgel having the functionality described (i.e., stability) in the instant application is not reasonably enabled across the entire breadth of what is currently claimed.
It is clear from the foregoing that the instantly claimed methods are an invitation to a skilled artisan to engage in further experimentation, having unpredictable outcomes and placing an undue burden on the skilled artisan, given that the results in the specification fail to qualify as supporting evidence for a softgel functioning (i.e., providing the stability of core components without identification of either requisite core components or shell components). The instant claims have been examined in accordance with the Wands factors, and it is the position of the examiner that it would require undue experimentation for one of skill in the art to practice the scope of the invention as broadly claimed. Hence, absent a strong showing by Applicant, in the way of specific guidance and direction, and/or working examples demonstrating the same, such broad inventions as claimed by Applicants are not enabled. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-15, and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what components derived from cacao seeds are included and/or excluded by the claims.  The instant specification at paragraph [0015] defines this component as “one or more stabilizing components derived from chocolate”.  As such, it is unclear what one or more components would have a stabilizing effect; for instance, would a hydrophilic or a hydrophobic component or an antioxidant component meet the claim in accordance with the definition of the term as provided in the specification as filed.  What chemical compound, family of chemical compounds, core structure, or functional property could be used to identify a one or more component derived from cacao seeds in order to meet the definition encompassed by the claims?  Appropriate clarification as to the metes and bounds of the claimed component is required.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336.  The examiner can normally be reached on Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617